            Case 7:19-cr-00113-VB Document 56 Filed 08/23/21 Page 1 of 2
                                                             Copy mailed to dft 8-23-21 DH



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
UNITED STATES OF AMERICA                                      :
                                                              :
                                                                       ORDER
v.                                                            :
                                                              :
                                                                       19 CR 113 (VB)
TRACEY MOOD,                                                  :
                                    Defendant.                :
--------------------------------------------------------------x

        By Memorandum Opinion and Order dated June 16, 2020, the Court denied defendant
Tracey Mood’s motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).
Mood moved for reconsideration, and the Court denied that motion by Order dated September
10, 2020. Mood then moved again for compassionate release, which was denied by Order dated
January 25, 2021. Mood has now filed another motion for compassionate release, substantially
restating arguments he made before, namely that he contracted and recovered from COVID-19
and is concerned about being reinfected while in the custody of the Bureau of Prisons.

       Mood’s medical records reflect that he was fully vaccinated against COVID-19 as of
March 3, 2021, which means his risk of re-infection and risk of serious complications if he does
become infected are low. Moreover, Mood’s medical records reflect that his underlying health
conditions are stable and being effectively managed by routine monitoring and medication.

        Mood has served approximately 36 months of his 84-month sentence (about 43% of the
sentence imposed) for organizing and leading a conspiracy to distribute crack cocaine and heroin
in and around Port Chester, New York, during which he used multiple couriers to deliver the
drugs and collect the money. Because of the seriousness of the offense and the fact that Mood
has an extensive criminal history (including 17 prior convictions for various drug and other
offenses, including 8 felony drug convictions, as well as multiple prison sentences and several
parole revocations), the 18 U.S.C. § 3553(a) sentencing factors, which Section 3582(c)(1)(A)
requires the Court to consider, counsel strongly against reducing Mood’s sentence by more than
half. The serious nature of Mood’s offense and his extensive criminal history still warrant a
lengthy—in this case 84 months—prison sentence to promote respect for the law, provide just
punishment for the offense, afford adequate deterrence to criminal conduct, and protect the
public from further crimes of the defendant. 1

        In short, the Court finds no “extraordinary and compelling reasons” to warrant early
termination of Mood’s lawfully imposed prison sentence, taking into account his medical history
and the risks associated with COVID-19; the seriousness of his criminal conduct and criminal
record; and the need for the sentence imposed to promote respect for the law, provide just
punishment, afford adequate deterrence, and protect the public.


1
       It should be noted that Mood’s 84-month sentence, which the Court imposed after
considering multiple mitigating factors, was substantially below the applicable sentencing range
of 188-235 months’ imprisonment.
                                                         1
         Case 7:19-cr-00113-VB Document 56 Filed 08/23/21 Page 2 of 2




      Mood’s motion for compassionate release is therefore DENIED.

      Chambers will mail a copy of this Order to defendant at the following address:

      Tracey Mood, Reg. No. 86057-054
      FCI Schuylkill
      Federal Correctional Institution
      P.O. Box 759
      Minersville, PA 17954

Dated: August 23, 2021
       White Plains, NY
                                           SO ORDERED:



                                           ____________________________
                                           Vincent L. Briccetti
                                           United States District Judge




                                              2
